Citation Nr: 1015082	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
low back disability, rated 10 percent disabling before 
February 28, 2008. 

2.  Entitlement to an increased rating for service-connected 
low back disability, rated 20 percent disabling from February 
28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for a low back 
disability, and assigned a 10 percent rating.  A June 2008 
rating decision granted an increased, 20 percent rating, 
effective February 28, 2008.  The Veteran continues to appeal 
for a higher rating for this disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Veteran testified at a hearing at the RO before the 
undersigned in March 2010.  A transcript of the proceeding is 
of record. 

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran, at his hearing in March 2010, stated he was 
granted Social Security Administration (SSA) disability 
insurance benefits.  Once the VA is put on notice that a 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records. 

Another examination is needed to resolve the issue of the 
presence and extent of the Veteran's lumbar radiculopathy.  
38 U.S.C.A. § 5103A.  In light of the need to remand for an 
examination, the orthopedic manifestations of the Veteran's 
low back disability should also be determined.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.

2.  Schedule the Veteran for an 
examination by an appropriate medical 
professional.  Return the claims file to 
the examiner with a copy of this remand.  

Regarding manifestations of the low back 
disability, the examiner must separately 
address the time period before, and the 
time period from, February 28, 2008.  As 
to each, he/she should note any 
intervertebral disc disease and specify 
whether such disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner must provide an opinion 
regarding the presence or absence of 
lumbar radiculopathy.  All previous 
medical evidence of record with respect 
to radiculopathy must be considered.  If 
such is diagnosed, all neurological 
abnormalities should be noted and whether 
or not such abnormality causes complete 
or partial paralysis, neuritis, or 
neuralgia of any nerve must be discussed.  
The examiner should identify the nerve 
affected and describe such as mild, 
moderate, or severe.  

In addition, the VA examination must take 
into consideration any orthopedic 
manifestations of the Veteran's low back 
disability to include additional 
functional impairment due to pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  Then readjudicate the Veteran's 
claims considering the provisions of Note 
(1) of Diagnostic Code 5243 which 
provides a separate evaluation for the 
Veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If either 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

